Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments was provided by Josephine Paltin (Reg. No. 62,587) on June 4, 2021.

The application has been amended as follows:

1. (Currently Amended) A method for executing an application in a storage management system apart from a production environment by using a pseudo block storage device, the method comprising:
storing a secondary copy to a storage device, wherein the secondary copy is a block-level point-in-time backup of primary data for a first application that operates on a client computing device in the production environment,
wherein the storage device is in communication with a first computing device that hosts a media agent and a pseudo-disk driver, and
wherein the first computing device is in communication over a network with a second computing device;
by the pseudo-disk driver, generating a pseudo-disk on the first computing device, 
wherein the pseudo-disk comprises (i) a first data structure for storing data recalled from the secondary copy and (ii) a second data structure for storing data written by a second application, and
wherein the generating further comprises associating the pseudo-disk with the secondary copy;

executing the second application on the second computing device, wherein without restoring the secondary copy in its entirety from the storage device the second application uses the pseudo-disk to read data blocks therefrom and to write data blocks thereto while executing on the second computing device, wherein the executing comprises:
(a) upon determining that data blocks specified in a first read request issued by the second application can be found in the second data structure, the pseudo-disk serves the first read request therefrom,
(b) upon determining that data blocks specified in a second read request issued by the second application cannot be found in the second data structure and can be found in the first data structure, the pseudo-disk serves the second read request from the first data structure, 
(c) upon determining that data blocks specified in a third read request issued by the second application cannot be found in the first data structure or in the second data structure, the pseudo-disk retrieves the data blocks specified in the third read request from the secondary copy into the first data structure and serves the third read request from the first data structure, and
(d) wherein data blocks written by the second application are stored to the second data structure of the pseudo-disk.

2. (Original) The method of claim 1 further comprising:
by the media agent, instructing the pseudo-disk driver to generate the pseudo-disk corresponding to the secondary copy.

3. (Original) The method of claim 1, wherein the pseudo-disk further comprises (iii) an input-output buffer for receiving read and write requests from the second application and for responding thereto.

4. (Original) The method of claim 1, wherein the media agent instructs the pseudo-disk driver to generate the pseudo-disk, including providing information to the pseudo-disk driver about a backup job in the storage management system that generated the secondary copy, and wherein the pseudo-disk is associated with the backup job.

5. (Original) The method of claim 1, wherein the pseudo-disk further comprises a pointer to the secondary copy stored in the storage device.

6. (Original) The method of claim 1, wherein the second application uses pseudo-disk resources, including the first data structure and the second data structure, to operate based on as-needed data without initiating a restore of the secondary copy in its entirety from the storage device.

7. (Original) The method of claim 1, wherein the network uses as a protocol for carrying a SCSI message set at least one of: internet Small Computer System Interface (iSCSI) and Fibre Channel (FC). 

8. (Original) The method of claim 1, wherein the first data structure and the second data structure are implemented in a kernel of an operating system of the first computing device. 

9. (Currently Amended) The method of claim 1, wherein 


10. (Currently Amended) A storage management system comprising:
a storage device storing a secondary copy of primary data generated by a first application, wherein the secondary copy is a point-in-time block-level backup of the primary data;
a first computing device that hosts (i) a media agent that accesses the storage device and the secondary copy stored thereon, and (ii) a pseudo-disk created by a pseudo-disk driver, wherein the pseudo-disk points to the secondary copy, wherein the pseudo-disk is exposed as a Small Computer System Interface (SCSI) block storage device, over [[the]] a network, to a second computing device, and
wherein a second application executing on the second computing device uses the pseudo-disk as a recovery data source, using the pseudo-disk to access data as needed without restoring the secondary copy in its entirety from the storage device;
wherein the pseudo-disk comprises: (a) a first data structure for storing data recalled from the secondary copy in response to some data read requests received from the second application, and (b) a second data structure for storing data written by the second application; and
wherein the first computing device is configured to:
(a) upon determining that data blocks specified in a first read request issued by the second application can be found in the second data structure of the pseudo-disk, serve the first read request therefrom,
(b) upon determining that data blocks specified in a second read request issued by the second application cannot be found in the second data structure of the pseudo-disk and can be found in the first data structure of the pseudo-disk, serve the second read request from the first data structure, 
(c) upon determining that data blocks specified in a third read request issued by the second application cannot be found in the first data structure or in the second data structure of the pseudo-disk, retrieve the data blocks specified in the third read request from the secondary copy into the first data structure of the pseudo-disk and serve the third read request therefrom, and
(d) store data blocks written by the second application to the second data structure of the pseudo-disk.

11. (Original) The storage management system of claim 10, wherein the first application executes on a client computing device that is distinct from the first computing device and the second computing device.

12. (Original) The storage management system of claim 10, wherein the pseudo-disk further comprises: (c) an input-output buffer for receiving read and write requests from the second application and for responding thereto.
 
13. (Original) The storage management system of claim 10, wherein the pseudo-disk driver executes on the first computing device; and
wherein the media agent is configured to instruct the pseudo-disk driver to create the pseudo-disk and to associate the pseudo-disk with the secondary copy.

14. (Original) The storage management system of claim 10, wherein the media agent instructs the pseudo-disk driver to generate the pseudo-disk and provides information to the pseudo-disk driver about a backup job in the storage management system that generated the secondary copy.

15. (Original) The storage management system of claim 10, wherein the pseudo-disk is associated with a backup job that generated the secondary copy.

16. (Original) The storage management system of claim 10, wherein the pseudo-disk further comprises a pointer to the secondary copy stored in the storage device.

17. (Original) The storage management system of claim 10, wherein the second application uses pseudo-disk resources, including the first data structure and the second data structure, to operate based on as-needed data without initiating a restore of the secondary copy in its entirety from the storage device.

18. (Original) The storage management system of claim 10, wherein the network uses as a protocol for carrying a SCSI message set at least one of: internet Small Computer System Interface (iSCSI) and Fibre Channel (FC). 

19. (Original) The storage management system of claim 10, wherein the first data structure and the second data structure are implemented in a kernel of an operating system of the first computing device. 

20. (Currently Amended) The storage management system of claim 10, wherein 



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the limitation(s) in the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provide a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record below is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Kumarasamy et al. (U.S. Pre-Grant Publication No. 2014/0046900, hereinafter referred to by Kumarasamy) teaches a method for executing an application in a storage management system apart from a production environment, the method comprising:
Storing a secondary copy to a secondary storage device that is in communication with a secondary storage computing device,
Kumarasamy teaches storing secondary copies 116 to secondary storage device(s) 108 in communication with secondary storage computing device(s) 106 (Figure 1C).
Wherein the secondary copy is a block-level point-in-time backup of primary data for a first application that operates on a client computing device in the production environment,
Kumarasamy teaches "multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time" (Para. [0080]) where the secondary copies are block level secondary copies (Para. [0021]) thereby teaching the secondary copy is a block-level point-in-time backup of primary data.  Kumarasamy further teaches the primary data 112 in relation to first applications 110 that operate on client computing device(s) 102 (Fig. 1C).
Wherein the secondary storage computing device hosts a media agent and a pseudo-disk driver, and
Kumarasamy teaches the secondary storage computing device(s) 106 hosting media agent(s) 114 (Fig. 1C) where "each media agent 144 may maintain an associated media agent database 152" (Para. [0141]) and an operating system comprising file system driver(s) for instantiating a pseudo device (Para. [0272]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
Wherein the secondary storage computing device is in communication over a network with a host computing device that hosts a second application;
Kumarasamy teaches “the client computing devices 102 include one or more virtual machine(s) running on a virtual machine host computing device operated by the organization” (Para. [0053]) where the client computing device(s) 102 comprise multiple applications 110 (Figure 1C) thereby teaching the secondary storage computing device in communication over a network with a host computing device that hosts a second application.
Instructing, by the media agent, the pseudo-disk driver to generate a pseudo-disk corresponding to the secondary copy;
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]).
Generating the pseudo-disk on the secondary storage computing device, by the pseudo-disk driver,
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
wherein the generating comprises creating:
(i) a first data structure for storing data recalled from the secondary copy,
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data recalled from the secondary copy.
(ii) a second data structure for storing data written by the second application, and
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data that was written by the application.
(iii) an input-output buffer for receiving read and write requests from the second application and for responding thereto, and
Kumarasamy teaches read requests by teaching “the pseudo device driver 234 receives the read requests…and checks its cache to determine whether or not the requested block is already stored in the cache” (Para. [0286]). Kumarasamy teaches write requests performed by the application by “the client computing devices 102 access or receive primary data 112 and communicate the data, e.g., over the communication pathways 114, for storage in the secondary storage device(s) 108” (Para. [0076]) where “a secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116)" (Para. [0077]).
Wherein the generating further comprises associating the pseudo-disk with the secondary copy;
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]) thereby teaching associating the pseudo-disk with the mounted secondary copy.
Exposing the pseudo-disk as a Small Computer System interface (SCSI) block storage device over the network to the host computing device;
Kumarasamy teaches “the client computing devices 102 and other components in the information management system 100 can be connected to one another via one or more communication pathways 114” where “the communication pathways 114 can include one or more networks or other connection types including…a Fibre Channel connection [and] a Small Computer System Interface (SCSI) connection” (Para. [0057]).
Executing the second application on the hosting computing device using the exposed pseudo-disk as the second application’s recovery point,
Kumarasamy teaches "the psuedo device 234 can expose all or substantially all of the bytes included in the file system at the time of the secondary copy 220 (e.g., backup)” where “the destination client 285 that generated the file system data contained in the secondary copy 220 (which may be referred to as the “source client” thereby teaching the client executing application(s) on a hosting computing device, that is both the source and destination client, using the bytes included in the file system at the time of the secondary copy 220 exposed by the pseudo device 234.
Wherein data written by the second application is stored to the second data structure of the pseudo-disk; and
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data that was written by the application.
Wherein the second application uses the pseudo-disk without restoring the secondary copy in its entirety from the secondary storage device.
Kumarasamy teaches “the pseudo device 234 can also maintain a cache of previously retrieved blocks…thus, in some cases, where there is a cache hit, certain block requests from the file system driver 232 are not actually forwarded to the data agent 295, but are instead forwarded from the cache of the pseudo device 234 to the file system driver 232” (Para. [0281]) thereby teaching using the pseudo-disk and only certain blocks requested without restoring the secondary copy in its entirety.

Bhagi et al. (U.S. Pre-Grant Publication No. 2017/0024152) teaches performing file-level restore operations for block-level data volumes, restoring data from a block-level data volume contained in secondary storage by receiving a request to restore one or more files form the block-level data volume, mounting a virtual GUID partition Table (GPT) disk to the block-level data volume, accessing one or more mount paths established by the virtual GPT disk between the data agent and the block-level data volume, and browsing data from one or more files within the block-level data volume via the established one or more mount paths provided by the virtual GPT disk.

Compton et al. (U.S. Patent No. 7,676,628) teaches providing access to shared storage by a plurality of nodes where at a node of a plurality of nodes, access to a disk array, an application input/output (I/O) operation and whether sufficient space in the disk array has been mapped at the node for the I/O operation are detected.

Bianchi et al. (U.S. Patent No. 6,006,029) teaches emulating a first system disk drive on a second processing system including a second system user level process including first system user and executive tasks issuing disk input/output requests and an emulator level interposed between the second system user level process and a kernel level and includes a pseudo device driver corresponding to the first system disk drive and the kernel level includes a kernel process corresponding to the pseudo device driver and emulating the disk drive.

Lad (U.S. Pre-Grant Publication No. 2010/0076932) teaches a system and method for performing an image level restore of data, the system receives a request to restore a file and transmits the request to an intermediate component used to retrieve a directory file from an image of a secondary copy of a data set, identify a location of the file from the directory file, and provide the location to the requestor.

Erofeev (U.S. Pre-Grant Publication No. 2014/0032495) teaches replicating source data in a continuous data replication environment between a source system and a destination system, including combining write operations to be replayed on the destination storage device and/or avoid replicating temporary files to the destination system.

Chawla et al. (U.S. Pre-Grant Publication No. 2011/0184993) teaches users accessing data as part of a virtual machine environment, or replicated otherwise on a network, using a generic API wherein the users can access their data, applications, and settings regardless of the type of access device and regardless of whether the corresponding virtual desktop is running in the data center, provisioned in the data center but running on a client device, or not running at all.

Feathergill et al. (U.S. Patent No. 9,547,562) teaches a boot restore system for rapidly restoring virtual machine images that can boot a virtual machine from a set of one or more backup files in a backup repository wherein while a user is accessing the virtual machine, a live migration proess can migrate the backup set to a target file system, without any disruption or substantial disruption in use of the running virtual machine.

Asgar-Deen et al. (U.S. Patent No. 7,552,358) teaches maintain a first backup aggregation associated with a primary data object of a primary host at a secondary host, wherein the first backup aggregation includes a first backup version of the primary data object stored within a secondary data object at the secondary host and generating a second backup aggregation including a second backup version of the primary data object and a backup metadata object corresponding to the secondary data object pointing to the second backup version.

Attarde et al. (U.S. Pre-Grant Publication No. 2010/0299490) teaches a secondary storage computing device receiving blocks of data from computing devise and accessing a single instance database to determine whether the blocks of data are unique, wherein if the block of data is unique, the single instance database stores it on a storage device and if not, the secondary storage computing device avoids storing the block of data on the storage devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
6/4/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154